Citation Nr: 0019871	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  96-51 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for arthritis.  

2.  Entitlement to service connection for glaucoma.  

3.  Entitlement to service connection for calluses.  


REPRESENTATION

Appellant represented by:	Mary A. Miranda, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from October 1983 
to April 1986.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a September 1996 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), and the Board rendered a decision on 
the claims in April 1998.  In November 1999, the United 
States Court of Appeals for Veterans Claims (Court) granted a 
Joint Motion For Remand regarding the claims and vacated the 
April 1998 Board decision.  


REMAND

The appellant indicated on a VA Form 21-4142, dated in July 
1996, that she received medical treatment during service at a 
military medical facility, F. E. Hebert Hospital, in Biloxi, 
Mississippi.  While the National Personnel Records Center 
(NPRC) indicated on a VA Form 70-3101-4, dated in September 
1996, that the appellant's service medical records (SMRs) had 
been sent to the RO, it did not specifically state whether or 
not any SMRs pertaining to treatment at F. E. Hebert Hospital 
in Biloxi, Mississippi, had been obtained.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held in Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), that 
an RO's failure to obtain the SMRs of a veteran who had 
specifically requested that they be obtained, and the RO's 
failure to notify the veteran of its failure to obtain such 
SMRs, may constitute a grave procedural error.  

Because of the particularly vital role that SMRs can play in 
determining the question of in-service incurrence of a 
disability, as described in Hayre, and the specific 
instructions in VA's Adjudication Procedure Manual M21-1 
(Paragraphs 6.01-6.07) regarding requests for service 
records, particularly when the service records received may 
only constitute partial records , the Board finds that the 
appellant's claims must be remanded to the RO for the 
following actions:  

1.  The RO should request that the NPRC make 
another attempt to obtain any additional SMRs; 
specifically, any additional SMRs pertaining to 
treatment the appellant may have received at 
the now defunct Naval Base in Biloxi, 
Mississippi, (F. E Hebert Hospital), or at the 
Naval Mobile Construction Battalion at 
Gulfport, Mississippi.  All records obtained 
should be associated with the claims file.  

2.  If the NPRC is unable to locate additional 
SMRs pertaining to treatment at either the now 
defunct Naval Base in Biloxi, Mississippi, (F. 
E Hebert Hospital), or the Naval Mobile 
Construction Battalion at Gulfport, 
Mississippi, it must so state.  See Manual M21-
1, Paragraph 6.04(d); DVB Circular 21-83-5, 
Change 1.  

3.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claims.  If the benefits sought 
on appeal remain denied, a supplemental statement of the case 
should be furnished to the appellant and her representative, 
and they should be afforded the appropriate period of time to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives her due 
process and fair process rights.  No opinion, either legal or 
factual, is intimated by this REMAND as to the merits of the 
appellant's claims.  No additional action is required by the 
appellant until she receives further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


